DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 16 June 2021.
Claims 1, 4, 5, 6, 11, and 15 have been amended.
The 101 rejections for claims 1, 2, 4-7, 9, 10, 15, 16, and 18-20 have been overcome by amendments.
Claims 16-19 have been cancelled.
Claims 21-24 have been added.
Claims 1-15 and 20-24 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments, see pages 8-11 of the Applicant’s response filed 16 June 2021, with respect to the 101 rejections of claims 1, 2, 4-7, 9, 10, 15, 16, and 18-20 have been fully considered and are persuasive.  The 101 rejection of claims 1, 2, 4-7, 9, 10, 15, 16, and 18-20 has been withdrawn. 

Applicant’s arguments with respect to claim 1 with regards to agricultural implements that are configured to receive containers in a manner that enables the agricultural implement to distribute respective agricultural product from the at least one of the plurality of containers as the agricultural implement carries the at least 

Applicant's arguments filed 16 June 2021 with regards to claim 15, and in particular, receiving a request to transfer a product to the agricultural implement and generating a first output that facilitates the transfer, which comprises a control signal that controls an arm have been fully considered but they are not persuasive.

With regards to claim 15, the Applicant argues on page 11 of their response, “Although the applicants do not necessarily agree with the rejection of claim 15, the applicants presently amend claim 15 to expedite prosecution. As amended, claim 15 recites, inter alia, ‘receiving, at a controller and from a first transmitter of a first agricultural implement of the one or more agricultural implements, a first input indicative of a request to transfer a first product of the plurality of products to the first agricultural implement’ and ‘generating, using the controller, a first output that facilitates transfer of the first container to the first agricultural implement, wherein the first output comprises a control signal that controls an arm to engage the first container to facilitate transfer of the first container to the first agricultural he vehicle 700 can be relied upon to pick, place, and transport items from place to place in a warehouse or fulfillment center. In that context, the extension arm 720 can be embodied as a configurable robotic arm capable of moving in various directions within a volume of space. The extension arm 720 can be used to pick or pull items, boxes, pallets, etc., from an adjacent shelf or rack onto the roller platform 730, for transport of the items. Similarly, the extension arm 720 can be used place items, boxes, pallets, etc., from the roller platform 730 onto an adjacent shelf or rack. Thus, the extension arm 720 and the roller platform 730 are one example of a transfer mechanism of the vehicle 700.” (Emphasis added).    As shown here, Jochim has disclosed the use of an arm attached to a vehicle to grab and move containers from one location onto the vehicle, and from the vehicle to another location, such as another vehicle.  As such, when viewed in combination of Wietgrefe, the cited prior art discloses the argued limitations of amended claim 15.  Therefore, the Examiner maintains that this rejection is proper.

Applicant's arguments filed 16 June 2021 with regards to claim 11, and in particular, the prior art teaching a plurality of containers that are removably mounted to an agricultural implement to enable the implement to dispense the products have been fully considered but they are not persuasive.

The Applicant has argued on pages 13 and 14 of their response, “Although the applicants do not necessarily agree with the rejection of claim 11, the applicants presently amend claim 11 to expedite prosecution. As amended, claim 11 recites, inter alia, ‘a plurality of containers configured to store a plurality of different products, wherein each of the plurality of containers is configured to be removably mounted to one or more agricultural implements to enable the one or more agricultural implements to dispense the plurality of products from the plurality of containers.’ The applicants respectfully submit that Wietgrefe and Jochim, alone or in hypothetical combination, do not teach at least these features of claim 11.”  distribution of bulk and package products. In the embodiment described herein, the products ordered, delivered and distributed according to the apparatus and method of the present disclosure are agricultural products, including bulk seed, seed pre-packaged in large containers or bags, and pre-packaged chemicals. Other agricultural products also may be distributed according to the present disclosure, including such things as equipment, hydraulic fluid, and the like.” (Emphasis added).  Paragraph 25 continues, “Referring to FIG. 1, the hopper apparatus 110 of the disclosure provides for automatic all-time delivery of product to an end-user at a remote site. Hopper apparatus 110 ncludes a number of different product storage receptacles, including an integral large container/bulk storage receptacle 120, referred to hereinafter as the "receptacle." Receptacle 120 accepts container 122, such as a center flow container manufactured by Buckhorn Inc. Another container that is compatible with the hopper apparatus of the disclosure is the Q-Bit PLUS.TM. container. Receptacle 120 may also accept similar containers that have off-center bottom openings, such as bottom openings located at a bottom corner of the container. An off-center bottom opening container known to the industry is the Q-Bit.TM. container.” (Emphasis added).  Paragraph 33 continues, “In order to engage the automatic slide door 523 opener system of the disclosure, clamp 527 must be secured to slide door 523 of container 522. The individual delivering container 522 to receptacle 120 (FIG. 1) must close door 536 and open cavity access door 538 and side door (not shown) of container 522. Keeping slide door 523 in its closed position, the user secures clamp 527 to bracket 558 and slide door 523.” (Emphasis added).  Paragraph 59 additionally states, “For insertion of a large container 122 into receptacle 120, door 736 (FIG. 7) is opened. Typically, a forklift is needed to insert large container 122 into receptacle 120. The end-user access code corresponding to the particular receptacle 120, lockers 126, and pallet lockers 132 that contains the end-user product is entered into the PLC 128. The entry of the end-user code can be input into the PLC 128 at any time after the inventory provider receives the order. The inventory provider must engage the bottom exit door 523 (FIG. 5) to clamp 527 by manually unlocking safety latch 124 (FIG. 1) and hooking clamp 527 to bottom exit .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 

With respect to claim 23, the Applicant has claimed, “Wherein each of the plurality of containers comprise a first key-slot feature, and each of the one or more agricultural implements comprise a second key-slot feature that is configured to engage with the first key-slot feature.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has failed to disclose any key-slot feature, either for the containers or the agricultural implement within their original description.  With regards to the disclosure, the Applicant has stated in paragraph 20 of their filed specification, “FIG. 2 is a perspective view of an embodiment of one container 20 that may be used in the system 10 of FIG. 1. In certain embodiments, the containers 20 of the system 10 may be standardized and/or identical to one another. For example, each container 20 in the system 10 may have the same shape and/or size to facilitate storage, stacking, transport, delivery, transfer to and use with the agricultural implements 12, or the like. In certain embodiments, each container 20 in the system 10 may include features to facilitate transfer of the container 20 to the agricultural implement 12. For example, the illustrated container 20 includes as recesses 40 (e.g., grooves) that enable the arm 22 of the delivery vehicle 14 to engage and to move the container 20. In some embodiments, the recesses 40 may facilitate coupling or mounting (e.g., removably mounting) the container 20 to the agricultural implement 12. For example, the recesses 40 may engage (e.g., snap into or fit within) corresponding components (e.g., protrusions on a frame or the surface 26) of the agricultural implement 12, thereby facilitating proper positioning of the containers 205 on the agricultural implement 12 (e.g., alignment of the outlets of the containers 20 with the inlets of the agricultural implement 12).” (Emphasis added).  As shown and emphasized here, the Applicant has referred to containers as having recesses that are engaged by an arm on a delivery vehicle, or the containers have recesses that snap into place when mounted to the agricultural implement.  Notably, this disclosure does not refer to any key-slot features in the containers, in the agricultural implement, or in the delivery vehicle, and thus, the Applicant’s original description lacks written description support for the newly added claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wietgrefe (US 2007/0005186 A1) (hereinafter Wietgrefe), in view of O’Neall et al. (US 7086342 B1) (hereinafter O’Neall).

With respect to claim 1, Wietgrefe teaches:
A non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to (See at least paragraphs 7, 9, 25, and 55 which describe a control system that controls the processing of requests and transfer of items).
Receive a first input indicative of a request to transfer a first agricultural product to a first agricultural implement of the one or more of agricultural implements (See at least paragraphs 9, 55, 57, and 66 which describe a user placing an order for a product, and requesting the product be transferred from storage to a vehicle).
Identify a first container of the plurality of containers that houses the first agricultural product (See at least paragraphs 55, 57, 62, and 66 which describe using received input to identify items stored in a bins in a storage).
Generate a first output that facilitates transfer of the first container to the first agricultural implement to enable the first agricultural implement to distribute the first agricultural product from the first container (See at least paragraphs 55, 57, 62, and 66 which describe generating instructions in a storage system to release an item and transfer it to a user’s vehicle).

Wietgrefe discloses all of the limitations of claim 1 as stated above.  Wietgrefe  does not explicitly disclose the following, however O’Neall teaches:
A plurality of containers (See at least column 2 lines 1-36, column 3 lines 7-10, and column 4 lines 7-53 which describe a plurality of containers that contain agricultural products).
One or more agricultural implements that are each configured to receive at least one of the plurality of containers in a manner that enables the agricultural implement to distribute respective agricultural product from the at least one of the plurality of containers as the agricultural implement carries the at least one of the plurality of containers (See at least column 2 lines 1-36, column 3 lines 3-10,  and column 4 lines 7-53 which describe loading containers that contain agricultural products onto an agricultural machine, wherein the machine is capable of spreading the product while being moved).
Wherein the first container is stored on the first agricultural implement to enable the first agricultural implement to distribute the first agricultural product from the first container as the first agricultural implement carries the first container (See at least column 2 lines 1-36, column 3 lines 3-10,  and column 4 lines 7-53 which describe loading containers that contain agricultural products onto an agricultural machine, wherein the machine is capable of spreading the product while being moved).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall.  By loading removable containers onto an agricultural implement, wherein the products contained in the containers are able to be distributed when the agricultural implement is moving, a 


With respect to claim 2, the combination of Wietgrefe and O’Neall discloses all of the limitations of claim 1 as stated above.  In addition, Wietgrefe teaches:
Wherein the first output comprises a displayed indication of a location of the first container, thereby facilitating transfer of the first container to the first agricultural implement by an operator (See at least paragraphs 55, 57, 61, 62, and 66 which describe generating instructions in a storage system to release an item and transfer it to a user’s vehicle, and providing a display that indicates the location of the items stored).

With respect to claim 4, Wietgrefe discloses all of the limitations of claims 1 and 15 as stated above.  In addition, Wietgrefe teaches:
Wherein the non-transitory computer- readable medium comprises instructions that when executed by the processor cause the processor to provide a second output indicative of agricultural products available for transfer to the one or more agricultural implements on a display (See at least paragraphs 55, 57, 61, 62, and 66 which describe generating instructions in a storage system to release an item and transfer it to a user’s vehicle, and providing a display that indicates the location of the items stored).

With respect to claim 5, Wietgrefe/O’Neall discloses all of the limitations of claims 1 and 15 as stated above.  In addition, Wietgrefe teaches:
Wherein the non-transitory computer-readable medium comprises instructions that when executed by the processor cause the processor to: receive a second input requesting transfer of a second agricultural product to a second agricultural implement of the one or more agricultural implements, wherein the first agricultural implement and the second agricultural implements are different types of agricultural implements (See at least paragraphs 9, 55, 57, and 66 which describe a user placing an order for a product, and requesting the product be transferred from storage to a vehicle.  Additionally, see at least paragraphs 8, 24, 57, 59, 68-70, and table 1 which describe a customer requesting multiple items, wherein the items are agricultural items of different types, and they are transferred to different agricultural implements such as a truck and a forklift).
Identify a second container of the plurality of containers that houses the second agricultural product (See at least paragraphs 55, 57, 62, and 66 which describe using received input to identify items stored in a bins in a storage).
Generate a second output that facilitates transfer of the second container to the second agricultural implement (See at least paragraphs 55, 57, 62, and 66 which describe generating instructions in a storage system to release an item and transfer it to a user’s vehicle).

Wietgrefe discloses all of the limitations of claim 5 as stated above.  Wietgrefe  does not explicitly disclose the following, however O’Neall teaches:
Wherein the containers are loaded on a second agricultural implement to enable the second agricultural implement to distribute the second agricultural product from the second container as the second agricultural implement carriers the second container (See at least column 2 lines 1-36, column 3 lines 3-10, and column 4 lines 7-53 which describe loading containers that contain agricultural products onto an agricultural machine, wherein the machine is capable of spreading the product while being moved).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall.  By loading removable containers onto an agricultural implement, wherein the products contained in the containers are able to be distributed when the agricultural implement is moving, a system will predictably be able to spread seed and other agricultural products in designated regions, such as a field, which would ease the management of an agricultural area.

With respect to claim 6, Wietgrefe/O’Neall discloses all of the limitations of claims 1 and 5 as stated above.  In addition, Wietgrefe teaches:
Wherein the first container and the second container are standardized containers having the same size and shape (See at least paragraphs 24, 58, 59, 61, 62, and 68 which describe the containers that stored items as being consistent containers, such as units of seeds, pallets, and bags of chemicals/fertilizer).

With respect to claim 21, Wietgrefe/O’Neall discloses all of the limitations of claim 1 as stated above.  In addition, O’Neall teaches:
Wherein the plurality of containers store a plurality of different agricultural products, the plurality of containers have a uniform shape and size; The one or more agricultural implements are configured to receive any of the plurality of containers, and the one or more agricultural implements comprise the first agricultural implement and a second agricultural implement that are different types of agricultural implements (See at least column 2 lines 1-36, column 4 lines 7-27, column 5 line 52 through column 6 line 23 which describe multiple products being stored in multiple containers, wherein the containers are a standardized sized or not, and wherein the containers are loaded onto an agricultural implement.  It is noted that the Applicant refers to “one or more agricultural implements” in depended upon claim 1, and thus the plurality agricultural implements appears to be purely optional language, and the broadest reasonable interpretation contains only a single agricultural implement, and therefore the disclosed machine of O’Neall would satisfy this claim limitation of “the one or more agricultural implements comprise the first agricultural implement and a second agricultural implement,” as this limitation calls for only a single implement with “the one.”).


With respect to claim 23, Wietgrefe/O’Neall discloses all of the limitations of claim 1 as stated above.  In addition, O’Neall teaches:
Wherein the one or more agricultural implements are each configured to receive the at least one of the plurality of containers in the manner that aligns a respective outlet of the at least one of the plurality of containers with a respective inlet of the agricultural implement to enable the agricultural implement to distribute the respective agricultural product from the at least one of the plurality of containers as the agricultural implement carries the at least one of the plurality of containers (See at least column 2 lines 1-36, column 3 lines 3-10,  column 4 lines 7-53, and column 5 lines 10-51 which describe loading containers that contain agricultural products onto an agricultural machine, wherein the machine is capable of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved, and wherein the containers are aligned with openings that allow contents to be spread of O’Neall.  By loading removable containers onto an agricultural implement, wherein the products contained in the containers are able to be distributed when the agricultural implement is moving, a system will predictably be able to spread seed and other agricultural products in designated regions, such as a field, which would ease the management of an agricultural area.

Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wietgrefe and O’Neall as applied to claim 1  as stated above, and further in view of Jochim (US 2016/0375814 A1) (hereinafter Jochim).

With respect to claim 3, Wietgrefe/O’Neall discloses all of the limitations of claim 1 as stated above.  Wietgrefe and O’Neall do not explicitly disclose the following, however Jochim teaches:
Wherein the first output comprises a control signal that controls an arm to engage the first container to facilitate transfer of the first container to the first agricultural implement (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to maneuver items in an efficient manner, while also allowing grips to secure items for moving.

With respect to claim 7, Wietgrefe discloses all of the limitations of claim 1 as stated above.  Wietgrefe and O’Neall do not explicitly disclose the following, however Jochim teaches:
A delivery vehicle configured to support the plurality of containers and to transport the plurality of containers (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to maneuver items in an efficient manner, while also allowing grips to secure items for moving.

With respect to claim 8, Wietgrefe/O’Neall/Jochim discloses all of the limitations of claims 1 and 7 as stated above.  In addition, Jochim teaches:
Wherein the delivery vehicle comprises an arm, and the first output causes the arm to engage the first container and to move to transfer the first container to the first agricultural implement (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wietgrefe, O’Neall, and Jochim as applied to claims 1 and 7 above, and further in view of Peterson et al. (US 2013/0110357 A1) (hereinafter Peterson).

With respect to claim 9, Wietgrefe/O’Neall/Jochim discloses all of the limitations of claims 1 and 7 as stated above.  Wietgrefe, O’Neall, and Jochim do not explicitly disclose the following, however Peterson teaches:
Wherein each of the plurality of containers comprises an electronic display or an identification tag, and the delivery vehicle includes a scanner that is configured to read the electronic display or the identification tag (See at least paragraphs 12, 21, 23, 24, 44, 46, and 53-56 which describe attaching an electronic tag to containers, 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim, with the system and method of attaching an electronic tag to containers, wherein tag is scanned while being transported to determine contents and location of Peterson.  By using electronic tags on containers when shipping them, and scanning said tags, a control system will predictably be able to determine and track containers and items, which will predictably prevent theft and delivery errors.

With respect to claim 10, Wietgrefe/O’Neall/Jochim discloses all of the limitations of claims 1 and 7 as stated above.  Wietgrefe, O’Neall, and Jochim do not explicitly disclose the following, however Peterson teaches:
Wherein the non-transitory computer- readable medium comprises instructions that when executed by the processor cause the processor to locate the first container by accessing stored data indicative of a position of the first container on 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim, with the system and method of attaching an electronic tag to containers, wherein tag is scanned while being transported to determine contents and location of Peterson.  By using electronic tags on containers when shipping them, and scanning said tags, a control system will predictably be able to determine and track containers and items, which will predictably prevent theft and delivery errors.

Claims 11-14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wietgrefe, in view of Jochim.

With respect to claim 11, Wietgrefe teaches:
A plurality of containers configured to store a plurality of different products, wherein each of the plurality of containers is configured to be removably mounted to one or more agricultural implements to enable the one or more agricultural implements to dispense the plurality of products from the plurality of containers (See at least paragraphs 8, 9, 25, 53, 55, 57, 62, and 66 which describe storing items in containers in a storage area, wherein the containers are mounted to a storage vehicle).

Wietgrefe discloses all of the limitations of claim 11 as stated above.  Wietgrefe does not explicitly disclose the following, however Jochim teaches:
A delivery vehicle configured to support the plurality of containers and to facilitate transfer of the plurality of containers to the one or more agricultural implements (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrete, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to 

With respect to claim 12, Wietgrefe/Jochim discloses all of the limitations of claim 11 as stated above.  In addition, Wietgrefe teaches:
Wherein each of the plurality of containers comprises the same size and shape (See at least paragraphs 24, 58, 59, 61, 62, and 68 which describe the containers that stored items as being consistent containers, such as units of seeds, pallets, and bags of chemicals/fertilizer).

With respect to claim 13, Wietgrefe/Jochim discloses all of the limitations of claim 11 as stated above.  In addition, Jochim teaches:
Wherein the delivery vehicle comprises a controller configured to: receive an input indicative of a request to transfer a first product of the plurality of products to a first agricultural implement of the one or more agricultural implements; and generate an output that facilitates transfer of a first container that houses the first product from the delivery vehicle to the first agricultural implement (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of 

With respect to claim 14, Wietgrefe/Jochim discloses all of the limitations of claim 11 as stated above.  In addition, Jochim teaches:
Wherein the delivery vehicle comprises an arm configured to engage the plurality of containers and to transfer an engaged container of the plurality of containers to the one or more agricultural implements (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to 

With respect to claim 15, Wietgrefe teaches:
Receiving, at a controller and from a first transmitter of a first agricultural implement of the one or more agricultural implements, a first input indicative of a request to transfer a first product of the plurality of products to the first agricultural implement (See at least paragraphs 9, 55, 57, and 66 which describe a user placing an order for a product, and requesting the product be transferred from storage to a vehicle).
Identifying, using the controller, a first container of a plurality of containers that houses the first product (See at least paragraphs 55, 57, 62, and 66 which describe using received input to identify items stored in a bins in a storage).
Generate a first output that facilitates transfer of the first container to the first agricultural implement (See at least paragraphs 55, 57, 62, and 66 which describe generating instructions in a storage system to release an item and transfer it to a user’s vehicle).

Wietgrefe discloses all of the limitations of claim 15 as stated above.  Wietgrefe does not explicitly disclose the following, however Jochim teaches:
Generating, using the controller, a first output that facilitates transfer of the first container to the first agricultural implement, wherein the first output comprises a control signal that controls an arm to engage the first container to facilitate transfer of the first container to the first agricultural implement (See at least paragraphs 50-
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrete, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to maneuver items in an efficient manner, while also allowing grips to secure items for moving.

With respect to claim 20, Wietgrefe/Jochim discloses all of the limitations of claim 15 as stated above.  In addition, Wietgrefe teaches:
Receiving, at the controller and from a second transmitter of a second agricultural implement, a second input requesting transfer of a second product of the plurality of products to the second agricultural implement of the plurality of agricultural implements, wherein the first agricultural implement and the second agricultural implements are different types of agricultural implements (See at least paragraphs 9, 55, 57, and 66 which describe a user placing an order for a product, and requesting the product be transferred from storage to a vehicle.  Additionally, see at least paragraphs 8, 24, 57, 59, 68-70, and table 1 which describe a customer 
Identifying, using the controller, a second container of the plurality of containers that houses the second product (See at least paragraphs 55, 57, 62, and 66 which describe using received input to identify items stored in a bins in a storage).
Generating, using the controller, a second output that facilitates transfer of the second container to the second agricultural implement (See at least paragraphs 55, 57, 62, and 66 which describe generating instructions in a storage system to release an item and transfer it to a user’s vehicle).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wietgrefe and O’Neall as applied to claim 1 as stated above, and further in view of Flinn (US 8628283 B1) (hereinafter Flinn).

With respect to claim 22, Wietgrefe/O’Neall discloses all of the limitations of claim 1 as stated above.  Wietgrefe and O’Neall do not explicitly disclose the following, however Flinn teaches:
Wherein each of the plurality of containers comprise a first key-slot feature, and each of the one or more agricultural implements comprise a second key-slot feature that is configured to engage with the first key-slot feature (See at least column 1 line 64 through column 3 line 4 which describe a seed transporter, wherein the transporter stores and carries seed bins placed on it using a forklift, 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall, with the system and method of a seed transporter, wherein the transporter stores and carries seed bins placed on it using a forklift, wherein the transporter contains guide rails on a frame to secure the bins in place, and where the transporter contains a slide bar that passes through the frame and the bins to secure them in place of Flinn.  By using a slide bar to secure bins to a frame of an agricultural implement, an implement will predictably insure that the bins do not fall off of the implement as it is moved.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wietgrefe and Jochim as applied to claim 15 as stated above, and further in view of Flamme et al. (US 5924371 B1) (hereinafter Flamme).

With respect to claim 24, Wietgrefe/Jochim discloses all of the limitations of claim 15 as stated above.  Wietgrefe and Jochim do not explicitly disclose the following, however Flamme teaches:
Transmitting, using the first transmitter, the first input to the controller in response to product depletion at the first agricultural implement (See at least column 3 lines 10-27, column 5 lines 6-24, column 6 line 52 through column 7 line 9, column 7 lines 24-39, and column 8 lines 1-21 which describe an agricultural implement that is loaded with removable bins, wherein the implement spreads contents of the bins based on commands, and wherein sensors are used to measure the bin levels of the bins and report the fill level of the bins).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrete, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim, with the system and method of an agricultural implement that is loaded with removable bins, wherein the implement spreads contents of the bins based on commands, and wherein sensors are used to measure the bin levels of the bins and report the fill level of the bins of Flamme.  By measuring and reporting the bin level of the various bins connected to an agricultural implement, a worker will be able to track products available and thus plan for when a refill will be needed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
9 September 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628